Citation Nr: 1620868	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for a back disability and entitlement to service connection for tinnitus are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his December 2015 hearing before the Board, the Veteran withdrew the appeal for entitlement to service connection for bilateral hearing loss disability.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss disability is dismissed.


REMAND

As an initial matter, the evidence of record reflects the Veteran served with the Army Reserves following his period of active duty service from November 1970 to September 1973.  However, none of the Veteran's Reserve medical or personnel records are associated with the evidence before the Board and the record does not reflect any attempts to obtain these records have been made.  As such, a remand is required to attempt to obtain those records.

The Veteran claims he injured his back in February 1970 when he fell outside of a commissary while stationed in Germany.  He states he did not receive any treatment for his back during service because he was preoccupied by the health of his newborn child at that time.  The Board finds the Veteran is a credible historian and that he is competent to report how he injured himself during service.  A review of the Veteran's active duty service treatment records reflect he sought treatment in February 1970 for a sudden attack of severe mid-back pain accompanied by an episode of vomiting.

The Veteran submitted an August 2014 medical opinion from a private doctor, J. S., M.D., which states that the Veteran occasionally has problems with low back pain and that he underwent spinal surgery in 1984.  Physical examination revealed a discectomy scar at L4-5 area of the lumbar spine and Dr. J. S. determined that it was "[m]ore likely than not" the Veteran's back injury occurred while he was on active duty service in the 1970s while stationed in Germany.  There is no rationale for Dr. J. S.'s opinion that the Veteran's injury in service is linked to any currently diagnosed back disability, and therefore, the Board finds this medical opinion is inadequate.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

The Veteran has not yet been afforded a VA examination with respect to his claim and, based on his testimony and his service treatment records, the Board finds a remand is required to afford him a VA examination and to obtain an etiology opinion regarding all back disorders present during the period of the claim.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


With respect to the tinnitus claim, the Veteran indicated he first experienced ringing in his ears during active duty service.  He testified at his hearing that he believed his tinnitus was due to the same fall during service which caused his back injury because he had not experienced any ringing in his ears prior to that event.  The Veteran also testified that he was exposed to acoustic trauma during service during infantry training while firing weapons and during grenade launch training without the use of hearing protection.

The Veteran underwent a February 2014 VA audiology examination, and the VA examiner found it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or the result of military noise exposure.  The examiner further indicated that while, "there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries."  The examiner further noted that without evidence of an, "objectively verifiable noise injury . . . the association between claimed tinnitus and noise exposure does not exist."  This opinion is flawed for two reasons.  First, the examiner neglected to provide an opinion regarding whether the Veteran's tinnitus was due to a fall he sustained during service, presumably because it was out of his or her area of expertise.  Second, the examiner stated that objective evidence of the occurrence of an actual event (such as exposure to noise) was required in order to grant service connection for tinnitus, essentially saying that the Veteran's lay statements were not competent evidence as to his noise exposure.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").

The Veteran submitted a December 2015 private medical opinion from Dr. J. S. stating that the Veteran occasionally had problems with tinnitus, which, "more likely than not occurred during an injury in the 1970s when stationed in Germany."  However, as there is no rationale for Dr. J. S.'s opinion, it is inadequate.  See Miller, 11 Vet. App. at 348.

As there is no adequate medical opinion with which to decide the Veteran's claim, a new VA examination and opinion are required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claims also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

2.  The RO or the AMC should undertake appropriate development to obtain the Veteran's outstanding service medical and personnel records for his Army Reserve service from November 1970 to September 1973.

The RO or AMC must make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO or the AMC that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2015).  If the RO or the AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the RO or the AMC must provide the Veteran and his representative with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must be given an adequate time to respond.

3.  Following completion of the above, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  

Based on the clinical examination, a review of the medical evidence of record, and with consideration of the Veteran's statements, the VA examiner should provide an opinion with respect to each back disorder present during the period of the claim as to whether it is at least as likely as not (50 percent probability or more) that the disorder began in or is otherwise etiologically related to the Veteran's active duty service, to include as due to a fall the Veteran reported sustaining during service.

For purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded VA examination by a physician with sufficient expertise to determine whether any tinnitus found is related to his active service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the medical evidence of record, and with consideration of the Veteran's statements, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus began in or is otherwise etiologically related to the Veteran's active service, to include as due to acoustic trauma or a fall where the Veteran hurt his back.

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.

The examiner must provide a complete rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  The RO or the AMC should also undertake any other development it deems to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


